By the Court.
Daly, F. J.
I think the evidence ex- ' bided was competent. The lease was of the two hovsrr known as Nos. 162 and 164 Seventh avenue. It is said in Bacon's *38Abridgment (Title Grant, 1, 3), that the grant of a house passes the curtilage, and a curtilage is a court yard, hack side, or piece of ground laying near, belonging to a dwelling-house (Tomlim's Law Dictionary), and in Carden v. Tuck (Cro. Eliz. 89), it was held that in the devise of a messuage, the garden and curtilage passed. The question in the present case was whether the hack yard or rear part of the lot passed with the demise of the two houses. Three houses were erected by the defendant on the two lots. They were what is terme<|, in this- City, tenement houses, and the plaintiff leased the two southerly ones. In the rear of each of the houses was a small yard, extending back about twelve feet, and running across the whole width of each lot, and in the rear of this again was another yard, extending hack about twenty feet, and extending across the width of the lots. In the first yards the privies were placed; in the second, there were woodhouses and posts for clothes lines, and there was an open entrance or passage way between the first and second yards. The plaintiff offered to show that before he leased the premises, the defendant pointed out to him the woodhouses in the second yard as used by the tenants or occupants of the'houses which he afterwards leased; that after he took possession, he repaired the woodhouses ; that the defendant saw him making the repairs, and that he asked the defendant to make him some allowance, which the defendant declined, saving, that the woodhouses would not he of much value at the end of the plaintiff's lease, which was for three years, with the privilege of a renewal. The plaintiff also offered to show that thirteen months after the demise, the defendant took possession of the rear yards, tore down the woodhouses, and kept possession of them wholly from that time. All that was thus offered was excluded, and the plaintiff’s complaint was dismissed. The evidence was competent to shpw what was intended to pass by the demise of the houses. In a conveyance like this, in general terms, of a house, every thing that belongs to it passes with it, and whether a thing is “ pared or not of the thing demised, is,” says Buller, J., in Doe v. Burt (1 T. R. 704), “ always matter of evidence and in that case paroi evidence was admitted, to show that the parties could not have intended to embrace in the lease, a cellar situated under the yard which was demised. As a general *39rule, paroi evidence is always admissible in order to ascertain ihe nature and qualities of the subject to which an instrument refers (Greenleaf’s Evidence, § 286). The evidence excluded tended to show that it was the understanding of both parties, when the lease was executed, that the second or rear yards in which the wood houses were placed, were intended to he, and were, embraced in it; and if such was the fact, the defendant was a trespasser, and the.action was well brought.
Judgment reversed and new trial ordered; costs to abide event.